              Case 1:21-cv-00047-LM Document 18 Filed 03/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

                                                    §
                                                    §
Coronavirus Reporter,                               §
                                                    §
                 Plaintiff,                         §       Civil Action No. 1:21-cv-00047-LM
v.                                                  §
                                                    §
Apple Inc.,                                         §
                                                    §
                 Defendant.                         §
                                                    §

                 APPLE INC.’S MOTION TO EXCEED PAGE LIMIT OF ITS
                     MEMORANDUM OF LAW IN SUPPORT OF ITS
              MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)

         Apple Inc. (“Apple”), by and through its attorneys, Sulloway & Hollis, PLLC and Paul,

Weiss, Rifkind, Wharton & Garrison LLP, respectfully moves to exceed the page limit of its

Memorandum of Law in Support of its Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a)

by three pages, from fifteen pages to eighteen pages. In support of this Motion, Apple states as

follows:

         1.      Local Rule 7.1(a)(3) (Length of Memorandum) provides: “Except by prior leave of

the court, no memorandum in support of, or in opposition to, a nondispositive motion shall exceed

fifteen (15) pages and no memorandum in support of, or in opposition to, a dispositive motion

shall exceed twenty-five (25) pages.”

         2.      Apple will submit on this day a Memorandum of Law in Support of its Motion to

Transfer Venue Pursuant to 28 U.S.C. § 1404(a) (the “Memorandum”) whose substance is fifteen

pages.     The document, however, totals eighteen pages after including three pages for the




                                                1
            Case 1:21-cv-00047-LM Document 18 Filed 03/11/21 Page 2 of 3




Memorandum’s cover, the signature block, and the certificate of service. Out of an abundance of

caution, Apple seeks this Court’s leave to file the eighteen-page Memorandum. LR 7.1(a)(3).

       3.        In its Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a), Apple will move

the Court to transfer the above-captioned action to the United States District Court for the Northern

District of California. Given the factual history detailed in the Memorandum and the fact that

Plaintiff, Coronavirus Reporter, seeks damages of at least $600 million dollars, permitting Apple

to submit a Memorandum that is fifteen pages in substance, and eighteen pages total, is justified

and appropriate. See Am. Compl. at 28 (ECF No. 17).

       4.        No memorandum of law is necessary in connection with this motion, as the relief

requested is within the sound discretion of the Court. LR 7.1(a)(1)(2).

       5.        Given the nature of the underlying Motion to Transfer, the concurrence of counsel

for Plaintiff, Coronavirus Reporter, was not sought for this motion. LR 7.1(c).

       WHEREFORE, Apple requests that this Honorable Court:

            A.      Grant this motion to exceed the page limit of Apple’s Memorandum of Law in
                    Support of its Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) by
                    three pages, from fifteen pages to eighteen pages; and

            B.      Grant such other and further relief as the Court deems just and equitable.

                                              Respectfully submitted,

                                              APPLE INC.

                                              By and through its attorneys,
                                              SULLOWAY & HOLLIS, PLLC

Date: March 11, 2021                   By:    /s/ Kevin O’Shea
                                              Kevin M. O’Shea, Esquire
                                              New Hampshire Bar No. 15812
                                              Allyson L. Moore, Esquire
                                              New Hampshire Bar No. 272208
                                              Sulloway & Hollis, P.L.L.C.
                                              9 Capitol Street

                                                 2
          Case 1:21-cv-00047-LM Document 18 Filed 03/11/21 Page 3 of 3




                                            Concord, New Hampshire 03301
                                            (603) 223-2800
                                            koshea@sulloway.com
                                            amoore@sulloway.com

                                            PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP
                                            Jessica E. Phillips, Esquire
                                            Pro hac vice admission to be sought
                                            Martha Goodman, Esquire
                                            Pro hac vice admission to be sought
                                            Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                            2001 K Street, NW
                                            Washington, DC 20006-1047
                                            (202) 223-7300
                                            jphillips@paulweiss.com
                                            mgoodman@paulweiss.com


                                CERTIFICATE OF SERVICE

        I hereby certify that this pleading was filed through the ECF/CM system and will be sent
to all parties of record through ECF/CM.

               Counsel for Coronavirus Reporter
               Keith Mathews, Esquire
               Associated Attorneys of New England
               P.O. Box 278
               Manchester, NH 03105
               (603) 622-8100
               keith@aaone.law


Date: March 11, 2021                        By:     /s/ Kevin O’Shea




                                               3
